Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. The Applicant argues that Johnson and Tsunekawa do not teach that the “main control unit is arranged to: . . . determine a measured oncome direction of the oncoming vehicle on the common curve, corresponding to an oncome angle with respect to a predetermined axis” as Claim 1 requires. The Examiner respectfully disagrees.  Johnson teaches heading angles and trajectory deviations (¶ 78).  Johnson teaches modeling a trajectory or driving direction of the vehicle, including a steering angle that compensates for other factors on the road (¶ 81).  
The applicant also argues that neither Johnson nor Tsunekawa teaches that “the main control unit is arranged to . . . determine a difference angle between the measured oncome direction and the oncome direction corresponding to if the oncoming vehicle would be moving along the common curve” as Claim 1 recites.  The Examiner respectfully disagrees.  Johnson teaches a relative heading angle between the path of a vehicle and a lane in which it travels (¶ 62).  Johnson further teaches a “vector of quantities, which are significant for the dynamic behavior of the system” (¶ 78).  These angles include a heading angle and its difference from the vehicle trajectory ((¶ 78).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, et al., US 2015/0166062 A1, in view of Tsunekawa, US 2013/0169449 A1.
As per Claim 1, Johnson teaches a vehicle environment detection system adapted to be mounted in an ego vehicle (¶¶ 59-61) comprising, at least one vehicle environment sensor arrangement (¶ 50) and a main control unit (¶¶ 52-54), where the vehicle environment detection system is arranged to detect and track at least one oncoming vehicle (¶ 36), where the vehicle environment detection system is arranged to determine whether the ego vehicle has entered a curve (¶¶ 57, 62; based on “radius of curvature”), and when the vehicle environment detection system has determined that the ego vehicle has entered the curve, for the oncoming vehicle, the main control unit is arranged to: 
determine a common curve with a radius, along which the common curve the ego vehicle is assumed to travel (¶¶ 56-57); 
determine a measured oncome direction of the oncoming vehicle on the common curve (¶ 78), corresponding to an oncome angle with respect to a predetermined axis (¶¶ 78, 81); and
determine a difference angle between the measured oncome direction and the oncome direction corresponding to if the oncoming vehicle would be moving along the common curve (¶ 62).  
Johnson does not expressly teach: comparing the difference angle with a threshold angle; and determining that the oncoming vehicle is crossing if the difference angle has been determined to exceed the threshold angle.  Tsunekawa teaches: 
comparing the difference angle with a threshold angle (¶ 48); and 
determining that the oncoming vehicle is crossing if the difference angle has been determined to exceed the threshold angle (¶¶ 71-72).  
It would have been obvious to a person of skill in the art, at the time of the invention, to combine the vehicle environment detection system of Johnson with the object detection apparatus of Tsunekawa, in order to determine a window for avoiding collision with an approaching or oncoming vehicle.
As per Claim 2, Johnson further teaches that for the tracked oncoming vehicle that has been determined to be crossing, the main control unit is arranged to apply one or more safety measures (¶¶ 44-45).
As per Claim 3, Johnson further teaches, that the vehicle environment detection system comprises a yaw sensor device that is connected to the main control unit and is arranged to enable the main control unit to determine an ego direction along which the ego vehicle travels (¶¶ 59-60) and to determine whether the ego vehicle has entered the curve (¶¶ 61-62; baed on lane position).
As per Claim 4, Johnson does not expressly teach that the main control unit is arranged to calculate the difference angle according to .delta.=.theta..sub.track-.alpha., where .theta..sub.track is the oncome angle and .alpha. is a calculated oncome angle corresponding to if the oncoming vehicle would be moving along the common curve, where the main control unit is arranged to calculate the calculated oncome angle according to: .alpha. = 2 arc sin [ D .gamma. ego . 2 v ] ##EQU00013## where D is a position between a reference point with respect to the ego vehicle and a detected oncoming position which both are adjusted to be positioned on the common curve, .gamma..sub. go is an angular rotational velocity .gamma..sub. go around the reference point, and v is an ego vehicle velocity.  Tsunekawa teaches that the main control unit is arranged to calculate the difference angle according to .delta.=.theta..sub.track-.alpha., where .theta..sub.track is the oncome angle and .alpha. is a calculated 
As per Claim 5, Johnson does not expressly teach that the reference point is an adjusted center of mass of the ego vehicle, and that the angular rotational velocity .gamma..sub. go, is defined around the center of mass.  Tsunekawa teaches that the reference point is an adjusted center of mass of the ego vehicle, and that the angular rotational velocity .gamma..sub. go, is defined around the center of mass (¶¶ 46-47).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Johnson does not expressly teach that when the vehicle environment detection system has determined that the ego vehicle has entered the curve, the main control unit is arranged to increase the threshold angle from a first threshold angle to a second threshold angle in a step-wise manner according to: .theta. max ( i ) = .theta. max ( i - 1 ) + ( 2 t cyc .gamma. . ego ) , ##EQU00014## where t.sub.cyc is the time for a measurement cycle, i is an increasing step index indicating that a current value always is calculated based on the value of the last cycle, .gamma..sub. go is an angular rotational velocity for the ego vehicle, and where the second threshold angle exceeds the first threshold angle.  Tsunekawa teaches that when the vehicle environment detection system has determined that the ego vehicle has entered the curve (¶ 57), the main control unit is arranged to increase the threshold angle from a first threshold angle to a second threshold angle in a step-wise manner (¶¶ 63-64; offset angle .DELTA. as indicated in Figure 5) according to: .theta. max ( i ) = .theta. max ( i - 1 ) + ( 2 t cyc 
As per Claim 7, Johnson does not expressly teach that when the vehicle environment detection system has determined that the ego vehicle has left the curve, the threshold angle is step-wise reduced to the first threshold angle.  Tsunekawa teach that when the vehicle environment detection system has determined that the ego vehicle has left the curve, the threshold angle is step-wise reduced to the first threshold angle (¶ 98).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 8, Johnson teaches that the vehicle environment detection system further comprises at least one of a radar system, a Lidar, system or an image detection system (¶¶ 30, 38).
As per Claim 9, Johnson teaches a method for detecting oncoming vehicles relative an ego vehicle (¶¶ 60-62), where the method comprises the steps of: 
detecting and tracking at least one oncoming vehicle (¶ 36); and 
determining whether the ego vehicle has entered a curve (¶¶ 57, 62; based on “radius of curvature”), when it has been determined that the ego vehicle has entered a curve, for the oncoming vehicle, the method further comprises: 
determining a common curve with a radius, along which the common curve the ego vehicle is assumed to travel (¶¶ 56-57); 
determining a measured oncome direction of the tracked oncoming vehicle on the common curve (¶ 78), corresponding to an oncome angle with respect to a predetermined axis (¶¶ 78, 81); and
determining a difference angle between the measured oncome direction and an oncome direction corresponding to if the oncoming vehicle would be moving along the common curve (¶ 82). 
Johnson does not expressly teach: comparing the difference angle with a threshold angle; and determining that the oncoming vehicle is crossing if the difference angle has been determined to exceed the threshold angle.  Tsunekawa teaches: 
comparing the difference angle with a threshold angle (¶ 48); and 
determining that the oncoming vehicle is crossing if the difference angle has been determined to exceed the threshold angle (¶¶ 71-72).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Johnson teaches that for the oncoming vehicle that has been determined to be crossing, the method comprises applying one or more safety measures (¶¶ 44-45).
As per Claim 11, Johnson does not expressly teach that the method further comprises: calculating the difference angle according to .delta.=.theta..sub.track-.alpha., where .theta..sub.track is the oncome angle, and .alpha. is a calculated oncome angle corresponding to if the oncoming vehicle would be moving along the common curve; and calculating the calculated oncome angle according to: .alpha. = 2 arc sin [ D .gamma. ego . 2 v ] ##EQU00015## where D is a position between a reference point with respect to the ego vehicle and a detected oncoming position which are both adjusted to be positioned on the common curve, .gamma..sub. go is an angular rotational velocity around the reference point, and v is an ego vehicle velocity.  Tsunekawa teaches that the method further comprises: calculating the difference angle according to .delta.=.theta..sub.track-.alpha., where .theta..sub.track is the oncome angle, and .alpha. is a calculated oncome angle corresponding to if the oncoming vehicle would be moving along the common curve; and calculating the calculated oncome angle according to: .alpha. = 2 arc sin [ D .gamma. ego . 2 v ] ##EQU00015## where D is a position between a reference 
As per Claim 12, Johnson does not expressly teach, that the reference point is an adjusted center of mass of the ego vehicle, and that the angular rotational velocity .gamma..sub. go is defined around the center of mass.  Tsunekawa teaches, that the reference point is an adjusted center of mass of the ego vehicle, and that the angular rotational velocity .gamma..sub. go is defined around the center of mass (¶¶ 46-47).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Johnson does not expressly teach that when it has been determined that the ego vehicle has entered the curve, the method comprises increasing the threshold angle from a first threshold angle to a second threshold angle in a step-wise manner according to: .theta. max ( i ) = .theta. max ( i - 1 ) + ( 2 t cyc .gamma. . ego ) , ##EQU00016## where t.sub.cyc is the time for the measurement cycle, i is an increasing step index indicating that the current value always is calculated based on the value of a last measurement cycle, .gamma..sub. go is an angular rotational velocity for the ego vehicle, and where the second threshold angle exceeds the first threshold angle.  Tsunekawa teaches that when it has been determined that the ego vehicle has entered the curve, the method comprises increasing the threshold angle from a first threshold angle to a second threshold angle in a step-wise manner (¶¶ 63-64; offset angle .DELTA. as indicated in Figure 5) according to: .theta. max ( i ) = .theta. max ( i - 1 ) + ( 2 t cyc .gamma. . ego ) , ##EQU00016## where t.sub.cyc is the time for the measurement cycle, i is an increasing step index indicating that the current value always is calculated based on the value of a last measurement cycle (¶ 89), .gamma..sub. go is an angular rotational velocity for the ego vehicle (¶ 46), 
As per Claim 14, Johnson does not expressly teach, that when it has been determined that the ego vehicle has left the curve, the method comprises step-wise reducing the threshold angle to the first threshold angle.  Tsunekawa teaches, that when it has been determined that the ego vehicle has left the curve, the method comprises step-wise reducing the threshold angle to the first threshold angle (¶ 98).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/619,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-12 of the reference application also teach an ego vehicle with a vehicle environment detection system that determines whether oncoming vehicle are approaching the ego vehicle, and angles of approach of the oncoming vehicles.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661